 

Exhibit 10.2

National Institutes of Health

SECOND AMENDMENT TO L-068-2013/0

This is the second amendment (“Second Amendment”) of the agreement by and
between the National Institutes of Health (“NIH”) within the Department of
Health and Human Services (“HHS”), and Kite Pharma, Inc. having an effective
date of April 11, 2013 and having NIH Reference Number L-068-2013/0
(“Agreement”).  This Second Amendment, having NIH Reference Number L‑068‑2013/2,
is made between the NIH through the Office of Technology Transfer, NIH, having
an address at 6011 Executive Boulevard, Suite 325, Rockville, Maryland
20852-3804, U.S.A., and Kite Pharma, Inc., having an office at 2225 Colorado
Avenue, Santa Monica, CA 90404 (the “Licensee”).  This Second Amendment
includes, in addition to the amendment made below, a Signature Page.

Whereas, the NIH and the Licensee desire that the Agreement be amended a second
time as set forth below in order to clarify the allowance for sublicenses to
Licensee Affiliates.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the NIH and the Licensee, intending to be bound, hereby mutually agree
to the following:

1)

Paragraph 4.5 shall be added after Paragraph 4.4 on page 6 of the Agreement and
shall read:

“The Licensee may enter into sublicensing agreements under Licensed Patent
Rights with Affiliates of Licensee, and Paragraphs 4.1 and 4.4 of the Agreement
and Paragraph V in Appendix C of the Agreement shall not apply to such Affiliate
sublicense; provided that Licensee shall notify NIH in writing of the Affiliate
that sublicenses any Licensed Patent Rights within thirty (30) days of
effectiveness of each sublicense.”

2)

All terms and conditions of the Agreement not herein amended remain binding and
in effect.

3)

The terms and conditions of this Second Amendment shall, at the NIH’s sole
option, be considered by the NIH to be withdrawn from the Licensee’s
consideration and the terms and conditions of this Second Amendment, and the
Second Amendment itself, to be null and void, unless this Second Amendment is
executed by the Licensee and a fully executed original is received by the NIH
within sixty (60) days from the date of the NIH’s signature found at the
Signature Page.

4)

This Second Amendment is effective upon the date of last signature.

SIGNATURES BEGIN ON NEXT PAGE

 

CONFIDENTIAL -NIH

 

 

Second Amendment of L-068-2013/0

Final    Kite Pharma, Inc.

March 11, 2016

Model 09-2006 (updated 11-2015)

Page 1 of 3

 

 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO L-068-2013/0

SIGNATURE PAGE

In Witness Whereof, the parties have executed this Second Amendment on the dates
set forth below.  Any communication or notice to be given shall be forwarded to
the respective addresses listed below.

For the NIH:

 

/s/ Richard U. Rodriguez

 

3/14/2016

Richard U. Rodriguez, MBA

 

Date

Associate Director

 

 

Technology Transfer Center

 

 

National Cancer Institute, National Institutes of Health

 

 

 

Mailing Address or E-mail Address for Agreement notices and reports:

Chief, Monitoring & Enforcement Branch, DTDT

Office of Technology Transfer

National Institutes of Health

6011 Executive Boulevard, Suite 325

Rockville, Maryland  20852-3804 U.S.A.

E-mail: LicenseNotices_Reports@mail.nih.gov

For the Licensee (Upon information and belief, the undersigned expressly
certifies or affirms that the contents of any statements of the Licensee made or
referred to in this document are truthful and accurate.):

 

/s/ Arie Belldegrun

 

3/24/2016

Signature of Authorized Official

 

Date

 

 

 

Arie Belldegrun

 

 

Printed Name

 

 

 

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

I.

Official and Mailing Address for Agreement notices:

 

 

 

Arie Belldegrun, MD, FACS

 

 

 

Name

 

 

 

Chairman, President and Chief Executive Officer

 

 

 

Title

 

 

 

 

Mailing Address

 

 

 

 

 

 

 

Kite Pharma, Inc.

 

 

 

2225 Colorado Avenue

 

 

 

Santa Monica, CA 90404

 

 

 

Email Address:

 

legal@kitepharma.com

 

 

 

 

 

 

 

Phone:

 

310-824-9999

 

 

 

 

 

 

 

Fax:

 

310-496-2700

 

 

CONFIDENTIAL -NIH

 

 

Second Amendment of L-068-2013/0

Final    Kite Pharma, Inc.

March 11, 2016

Model 09-2006 (updated 11-2015)

Page 2 of 3

 

 

--------------------------------------------------------------------------------

 

 

 

II.

Official and Mailing Address for Financial notices (the Licensee’s contact
person for royalty payments):

 

 

 

Arie Belldegrun, MD, FACS

 

 

 

Name

 

 

 

Chairman, President and Chief Executive Officer

 

 

 

Title

 

 

 

 

Mailing Address

 

 

 

 

 

 

 

Kite Pharma, Inc.

 

 

 

2225 Colorado Avenue

 

 

 

Santa Monica, CA 90404

 

 

 

Email Address:

 

invoices@kitepharma.com

 

 

 

 

 

 

 

Phone:

 

310-824-9999

 

 

 

 

 

 

 

Fax:

 

310-496-2700

 

 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801‑3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

 

CONFIDENTIAL -NIH

 

 

Second Amendment of L-068-2013/0

Final    Kite Pharma, Inc.

March 11, 2016

Model 09-2006 (updated 11-2015)

Page 3 of 3

 

 